FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4595
                 _____________________________

DEPARTMENT OF REVENUE, on
behalf of STEPHANIE DIANE
MCMILLAN,

    Appellant,

    v.

MCMORRIS VINCENT MAGLOIRE,

    Appellee.
                 _____________________________


On appeal from Division of Administrative Hearings.
Robert L. Kilbride, Judge.

                      September 20, 2018


PER CURIAM.

    The Department of Revenue challenges a final administrative
support order asserting that the Administrative Law Judge (ALJ)
erred in calculating child support and retroactive child support.
We affirm the ALJ’s award of child support, but we reverse the
award of retroactive child support.

    The Department first argues that the ALJ miscalculated the
amount of child support because he failed to credit the mother,
Stephanie McMillan, the entire amount she pays for her own
health care. However, the record shows that the ALJ credited her
with the proper amount for her health and dental insurance; thus,
this argument is without merit.

     Next, the Department argues that the ALJ used an incorrect
amount for the insurance costs of the father, McMorris Magloire,
and failed to credit him for the amount he pays for health
insurance for himself, his current wife, and his son. But the
Department does not explain how this alleged error adversely
affects it or the mother. Instead, Magloire, the party affected by
the alleged error, did not object to the trial court’s calculation of
his insurance costs, did not appeal the support order, and did not
file any brief in this Court. Thus, because the alleged error was
not preserved for review, Magliore would not be entitled to relief
even if he had appealed. See Alfred v. Dep’t of Revenue, 204 So. 3d
583, 585 (Fla. 4th DCA 2016). Moreover, the Department could
not raise the unpreserved error on Magliore’s behalf. “An
appellant cannot ‘concede error’ on behalf of the appellee when
that error has never been raised by appellee.” Dep’t of Revenue v.
Lopez, 43 Fla. Law Weekly D1753 (Fla. 1st DCA Aug. 1, 2018)
(Winokur, J., concurring). Thus, we reject this concession of error.

     Finally, the Department argues that the ALJ erred in
calculating Magloire’s retroactive child support.            Section
61.30(3)(f), Florida Statutes (2017), provides that “[c]ourt-ordered
support for other children which is actually paid” is an allowable
deduction from gross income for purposes of calculating net income
available for child support. Here, the ALJ applied the deduction
to an eight-month period of time before the support order for
Magloire’s other children went into effect. Further, there is no
indication in the record that Magloire actually made these support
payments for his other children, a prerequisite to receiving the
deduction. See Dep’t of Revenue ex rel. Walker v. Cody, 131 So. 3d
823 (Fla. 1st DCA 2014). For these reasons, we reverse the portion
of the order awarding retroactive child support and remand for
recalculation of the retroactive child support award.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WETHERELL, ROWE, and WINOKUR, JJ., concur.



                                 2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for Appellant.

No appearance for Appellee.




                               3